                                         U. S. Department of Justice

                                         Robert J. Higdon, Jr.
                                         United States Attorney
                                         Eastern District ofNorth Carolina

                                         Terry Saiiford Federal Building         Telephone (919) 856-4530
                                         310 New Bern Avenue                  Criminal FAX (919) 856-4487
                                         Suite 800                               Civil FAX (919) 856-4821
                                         Raleigh, North Carolina 27601-1461        www.usdoj.gov/usao/nce



DATE:         October 17, 2018

TO:           Clerk's Off ice
              United States District Court
              Eastern District of North Carolina
              Raleigh, North Carolina

REPLY TO: ROBERT J. HIGDON, JR.
          United States Attorney

ATTN OF:      CHAD E. RHOADES    c
                                E(f._.
              Assistant United States Attorney

SUBJECT:      U.S. v. Marcus JONES
              No .£J8-lf-{1JJ2/.,,/8lffJ WESTERN DIVISION

     Please issue warrants for the arrest for the below
listed defendants and place same,      together with a
certified . copy of the Indictment, in the hands of the
U.S. Marshal for service:

      MARCUS JONES

     Also,  please  return  a   certified copy of    the
Indictment to this office and the U.S. Pretrial Services
Office.

     Detention is recommended, and the warrant should be
returnable before the U.S. Magistrate Judge.


cc:     US Marshal Service
        US Probation Off ice




      Case 5:18-cr-00421-BO Document 3 Filed 10/18/18 Page 1 of 1
